Citation Nr: 1031903	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a sinus disorder, to 
include allergies.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 
1991.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDINGS OF FACT

1.  A September 2003 rating decision denied the Veteran's claim 
of entitlement to service connection for a personality disorder.

2.  Evidence associated with the claims file since the September 
2003 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of entitlement 
to service connection for a personality disorder.

3.  There is no medical evidence of record that the Veteran has 
ever received a diagnosis of a psychiatric disorder for which 
service connection can be granted, to include posttraumatic 
stress disorder (PTSD).

4.  There is no medical evidence of record that the Veteran has 
ever received a diagnosis of a right shoulder disorder.

5.  The competent evidence does not show that the Veteran's 
currently diagnosed eye disorder is related to military service.

6.  The competent evidence does not show that the Veteran's 
currently diagnosed sinus disorder is related to military 
service.

7.  The competent evidence does not show that the Veteran's 
currently diagnosed right knee disorder is related to military 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the September 2003 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a personality disorder is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009).

3.  A right shoulder disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  An eye disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  A sinus disorder, to include allergies, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  A right knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in October 2006 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  In an August 2006 claim, the Veteran reported that he 
had received medical treatment at a VA Medical Center (VAMC) in 
North Chicago in 1998 and/or 1999.  A December 2006 VA report of 
contact form stated that the VAMC in North Chicago reported that 
the Veteran had not received treatment at that facility in 1998 
or 1999.  A December 2006 letter informed the Veteran that there 
were no medical records from the North Chicago VAMC for the 
period of 1998 to 1999, and the Veteran was requested to submit 
any of those records that he had in his possession.  The Veteran 
never responded to this letter and has never submitted any 
evidence to support his statement that he was treated at the 
North Chicago VAMC in 1998 or 1999.  Accordingly, the 
preponderance of the evidence of record indicates that these 
records do not, and have never, existed.  As such, the duty to 
assist has been satisfied with respect to these records.  
38 C.F.R. § 3.159,

In addition, in March 2010 the Veteran submitted additional 
service personnel records that had not previously been associated 
with the claims file.  While these records have not been 
previously reviewed by the RO and the Veteran did not submit a 
waiver with them, the records do not provide any evidence 
whatsoever with respect to the Veteran's claims of entitlement to 
service connection for PTSD, a right shoulder disorder, a right 
knee disorder, an eye disorder, and a sinus disorder, to include 
allergies.  Accordingly, the records are not relevant to those 


issues.  While the records do show that the Veteran was 
discharged from military service due to a personality disorder, 
this information is irrelevant, as personality disorders are not 
diseases or injuries for VA purposes.  38 C.F.R. § 4.127 (2009).  
Thus, as discussed below, the Veteran's personality disorder 
claim must be denied as a matter of law.  Accordingly, the 
records are not relevant to the personality disorder issue.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that 
the VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the 
VCAA is not applicable where law is dispositive).  As the records 
submitted without a waiver are not relevant to any of the claims 
on appeal, there is no prejudice to the Veteran by proceeding 
with the claims without a waiver of agency of original 
jurisdiction review.

VA examinations have not been accorded the Veteran, because there 
is no competent evidence that indicates any of the disabilities 
on appeal are related to military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

New and Material Personality Disorder

An unappealed rating decision in September 2003 denied the 
Veteran's claim of entitlement to service connection for a 
personality disorder on the basis that the 


medical evidence of record did not show that the Veteran had a 
personality disorder, and that personality disorders were not 
diseases or injuries for VA compensation purposes.  The relevant 
evidence of record at the time of the September 2003 rating 
decision consisted of the Veteran's service treatment records, VA 
medical records dated from April 2002 to April 2003, and VA 
medical examinations dated in August 2003 and September 2003.
 
The Veteran did not file a notice of disagreement after the 
September 2003 rating decision.  Therefore, the September 2003 
rating decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In August 2006, a claim to reopen the issue of entitlement to 
service connection for a personality disorder was received.  
Regardless of the evidence submitted since the September 2003 
rating decision, none of the new evidence is material as 
personality disorders are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  Therefore, regardless of 
the evidence submitted with respect to this claim, service 
connection for a personality disorder is precluded as a matter of 
law.  Accordingly, none of the evidence received since the 
September 2003 rating decision raises a reasonable possibility of 
substantiating the Veteran's claim.

Since the additional evidence received since the September 2003 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the 


Veteran's claim, it does not constitute new and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a personality disorder.  As new and 
material evidence to reopen the finally disallowed claim has not 
been submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony 


must be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).
The Veteran's service treatment records are negative for any 
diagnosis of PTSD.  After separation from military service, a 
December 1996 VA medical report stated that, after mental status 
examination, the assessment was polysubstance dependence.  The 
report stated that any prior depressive symptoms had resolved.

A March 2000 VA psychological assessment gave diagnoses of 
alcohol dependence and cannabis dependence.  A November 2000 VA 
psychology note gave a diagnosis of alcohol dependence.  A second 
November 2000 VA psychology note gave a diagnosis of cocaine 
dependence.  A November 2000 VA mental health treatment plan gave 
diagnoses of alcohol dependence and cocaine dependence.  A 
December 2000 VA mental health treatment plan gave diagnoses of 
alcohol dependence and cocaine dependence.

A January 2001 VA discharge summary stated that the Veteran's 
diagnoses were cocaine dependency, alcohol abuse, and cannabis 
abuse.  A January 2003 VA mental health report stated that, after 
psychiatric examination, the diagnoses were alcohol abuse and 
cocaine dependence.  A February 2003 VA mental health report gave 
diagnoses of alcohol abuse and cocaine dependence.  A September 
2003 VA mental disorders examination report reviewed the 
Veteran's psychosocial and medical history.  After mental status 
examination, the diagnoses were cocaine dependence and alcohol 
abuse.

An August 2006 VA psychology assessment note stated that, after 
mental status examination, the diagnosis was alcohol dependence.  
An August 2006 VA mental health treatment plan gave diagnoses of 
alcohol dependence, cocaine dependence by history, and cannabis 
dependence by history.  A second August 2006 VA mental health 
treatment plan gave diagnoses of alcohol dependence, cocaine 
dependence by history, and cannabis dependence by history.  A 
September 2006 VA mental health treatment plan gave diagnoses of 
alcohol dependence, cocaine dependence by history, and cannabis 
dependence by history.  An October 2006 VA mental health 
treatment plan gave diagnoses of alcohol dependence, cocaine 
dependence by history, and cannabis dependence by history.  An 
October 2006 VA mental 


health note stated that, after mental status examination, the 
diagnoses were alcohol dependence, cocaine dependence in 
remission, cannabis dependence in remission, and nicotine 
dependence.  A December 2006 VA mental health treatment plan gave 
diagnoses of alcohol dependence, cocaine dependence in remission, 
cannabis dependence in remission, and nicotine dependence.  

In a June 2008 VA mental health note, the Veteran denied 
experiencing psychiatric problems.  A June 2008 VA mental health 
assessment note stated that, after mental status examination, 
there was no impression of a psychiatric disorder.

The medical evidence of record does not show that the Veteran has 
ever received a diagnosis of PTSD.  There are numerous VA 
psychiatric reports of record, and these reports unanimously 
failed to provide a diagnosis of PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims' interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that interpretation 
must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The Veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of PTSD.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is not a 
physician, the Veteran is not competent to make a determination 
that he has a current diagnosis of PTSD.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, there is no medical evidence of record 
that the Veteran has ever received a diagnosis of PTSD.  As such, 
service connection for PTSD is not warranted.

The Veteran's claim of entitlement to service connection for PTSD 
encompasses all of his psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 


reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
However, as noted above, the only psychiatric disorders that have 
ever been diagnosed are polysubstance dependence, cocaine 
dependence, alcohol dependence, cannabis dependence, and nicotine 
dependence.  As a matter of law, as the Veteran's claim was filed 
in August 2006, service connection is not warranted for 
disabilities that result from the abuse of alcohol, drugs, or 
tobacco products.  38 C.F.R. §§ 3.300, 3.301 (2009).  As such, 
service connection for polysubstance dependence, cocaine 
dependence, alcohol dependence, cannabis dependence, and nicotine 
dependence is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence of 
record that the Veteran has ever received a diagnosis of a 
psychiatric disorder for which service connection can be granted, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right Shoulder Disorder

The Veteran's service treatment records and post-service medical 
records are negative for any complaints or diagnosis of a right 
shoulder disorder.  An August 2003 VA general medical examination 
report specifically stated that after physical examination, no 
disease of the bilateral shoulders was found.

The medical evidence of record does not show that the Veteran has 
ever received a diagnosis of a right shoulder disorder.  The 
Veteran's service treatment records and post-service medical 
records are negative for any diagnosis of a right shoulder 
disorder.  Furthermore, no abnormality of the right shoulder was 
noted in the August 2003 VA general medical examination report.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich, 104 F. 3d 
1328; see also Gilpin, 155 F.3d 1353.  The Veteran's statements 
alone are not sufficient to prove that he has a current diagnosis 
of a right shoulder disorder.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  


Accordingly, there is no medical evidence of record that the 
Veteran has ever received a diagnosis of a right shoulder 
disorder.  As such, service connection for a right shoulder 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no diagnosis of a right 
shoulder disorder, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 54.

Eye Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnosis of an eye disorder.

After separation from military service, in an August 2003 VA 
general medical examination report, the Veteran stated that he 
had no eye complaints.  On physical examination, no abnormalities 
of the eyes were noted.

An August 2006 VA outpatient eye note stated that the Veteran was 
a glaucoma "suspect" due to cup-to-disk ratio asymmetry.  After 
ocular examination, the assessment was that glaucoma was 
suspected based on asymmetrical cupping.  The medical evidence of 
record shows that an eye disorder has been consistently diagnosed 
since August 2006.

The medical evidence of record does not show that the Veteran's 
currently diagnosed eye disorder is related to military service.  
The Veteran's service treatment records are negative for any 
complaints or diagnosis of any eye disorder.  While the Veteran 
has a current diagnosis of an eye disorder, there is no medical 
evidence of record that an eye disorder was diagnosed prior to 
August 2006, over 15 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  In addition, there is no 


medical evidence of record which relates the Veteran's currently 
diagnosed eye disorder to military service.  The Veteran's 
statements alone are not sufficient to prove that his currently 
diagnosed eye disorder is related to military service.  Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
the competent evidence of record does not show that the Veteran's 
currently diagnosed eye disorder is related to military service.  
As such, service connection for an eye disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no competent evidence of 
record that the Veteran's currently diagnosed eye disorder is 
related to military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.

Sinus Disorder

The Veteran's service treatment records are negative for any 
diagnosis of a chronic sinus disorder or allergies.

After separation from military service, in a February 2003 VA 
outpatient medical report, the Veteran complained of allergy and 
sinus symptoms for the previous two days.  He reported 
experiencing seasonal allergies since early adulthood.  After 
physical examination, the assessment was allergic rhinitis.  The 
medical evidence of record shows that a sinus disorder has been 
consistently diagnosed since February 2003.

The medical evidence of record does not show that the Veteran's 
currently diagnosed sinus disorder is related to military 
service.  The Veteran's service treatment records are negative 
for any complaints or diagnosis of a chronic sinus disorder or 
allergies.  While the Veteran has a current diagnosis of a sinus 
disorder, there is no medical evidence of record that the sinus 
disorder was diagnosed prior to February 2003, approximately 12 
years after separation from military service.  See Mense, 1 Vet. 
App. at 356.  In addition, there is no medical evidence of record 
which relates the Veteran's currently diagnosed sinus disorder to 
military service.  


The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed sinus disorder is related to military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 
93.  Accordingly, the competent evidence of record does not show 
that the Veteran's currently diagnosed sinus disorder is related 
to military service.  As such, service connection for a sinus 
disorder is not warranted.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the competent evidence of record 
does not show that the Veteran's currently diagnosed sinus 
disorder is related to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.

Right Knee Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a right knee disorder.  

After separation from military service, in a February 2001 VA 
outpatient medical report, the Veteran reported left knee pain 
and stated that his right knee was "much better" than the left 
knee.  The report stated that a November 2000 x-ray of the 
Veteran's bilateral knees showed no significant osseous 
abnormality.  On physical examination, the Veteran had a right 
knee range of motion from 115 degrees of flexion to 0 degrees of 
extension.  The assessment did not discuss the Veteran's right 
knee.

In an August 2003 VA general medical examination report, the 
Veteran complained of bilateral knee pain when he played 
basketball.  On physical examination, no abnormalities of the 
knees were noted.

In an August 2006 VA telephone note, the Veteran reported that he 
had received an injection in the right knee in January 2006 which 
had resulted in improvement which lasted through May 2006.  The 
Veteran stated that he was presently experiencing right knee pain 
after playing volleyball.

In an October 2006 VA outpatient medical report, the Veteran 
stated that he had injured his right knee while playing 
basketball.  After physical examination, the impression was mild 
posterior tibial tendinitis, bilaterally.  The medical evidence 
of record shows that a right knee disorder has been consistently 
diagnosed since October 2006.

In a June 2008 VA outpatient medical report, the Veteran 
complained of bilateral knee pain for at least the previous two 
to three years.  In a second June 2008 VA outpatient medical 
report, the Veteran stated that his bilateral knee disorder began 
in 2003 or 2004 after a "basketball injury[,] jumped high and 
when he came down his knees gave out."  A third June 2008 VA 
outpatient medical report stated that the Veteran had a recent 
basketball injury to the bilateral knees.

In a September 2008 VA outpatient medical report, the Veteran 
complained of right knee pain for approximately three years.  In 
a second September 2008 VA outpatient medical report, the Veteran 
reported symptoms of bilateral knee pain for the previous two to 
three years.

The medical evidence of record does not show that the Veteran's 
currently diagnosed right knee disorder is related to military 
service.  The Veteran's service treatment records are negative 
for any complaints or diagnosis of a right knee disorder.  While 
the Veteran has a current diagnosis of a right knee disorder, 
there is no medical evidence of record that the right knee 
disorder was diagnosed prior to October 2006, over 15 years after 
separation from military service.  See Mense, 1 Vet. App. at 356.  
In addition, there is no medical evidence of record which relates 
the Veteran's currently diagnosed right knee disorder to military 
service.  Indeed, the evidence of record includes numerous 
statements by the Veteran himself which unanimously relate his 
right knee disorder to multiple post-service sports injuries.  
Accordingly, the competent evidence of record does not show that 
the Veteran's currently diagnosed right knee disorder is related 
to military service.  As such, service connection for a right 
knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the competent evidence of record 
does not show that the Veteran's currently diagnosed right knee 
disorder is related to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for a 
personality disorder is denied.

Service connection for a psychiatric disorder, to include PTSD, 
is denied.

Service connection for a right shoulder disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a sinus disorder, to include allergies, is 
denied.

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


